— In a proceeding to terminate parental rights, etc., pursuant to article 6 of the Family Court Act, the appeal is from three orders of the Family Court, Kings County, all dated October 24, 1975, each of which, after a fact-finding hearing, inter alia, (1) adjudged that appellant had permanently neglected a child, (2) terminated parental custody of that child, (3) awarded custody of the child to petitioner and (4) authorized petitioner to consent to the adoption of the child. Orders affirmed, without costs. The evidence clearly establishes that the infants were permanently neglected children as defined in section 611 of the Family Court Act. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.